DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 14 December 2021. Claims 4 and 6 are pending in the instant application.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The previous rejection of claims 4, 6, and 7 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

The previous rejection of claims 4, 6, and 7 under 35 U.S.C. § 103 as being unpatentable over Tector (U.S. Patent No. 9,888,674 B2, issued 13 February, 2018, claiming priority to Prov. Appl. No. 61/717,845, filed 24 October, 2012) in view of Lin et al. (U.S. Patent No. 9,062,338 B1, issued 23 June, 2015, claiming priority to Prov. Appl. No. 61/503,436, filed 30 June, 2011) and Choi et al. (2010, U.S. Pub. No. 2010/0196410 A1, published 05 August, 2010), is hereby withdrawn in response to Applicant’s amendment and arguments.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 4, 6, and 7 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment and arguments.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, and 8 of U.S. Patent No. 11,084,871 B2 (Soulillou et al., published 10 August 2021, and claiming priority to EP13305507, filed 18 April 2013) in view of Compans et al. (U.S. Pub. No. 2006/0216702 A1, published 27 April 2006). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method for the production of polyclonal antibodies using a genetically altered pig, wherein said pig is a double knock-out wherein the genes encoding cytidine-5’-monophosphate N-acetyl neuraminic acid hydrolase and α-(1,3)-galactosyltransferase are deficient. The animal is immunized with a bacterial or viral immunogen and the resultant antibodies isolated and purified. The claims of the ‘871 patent recite most of the same method steps and utilize and disclose a method for producing a composition according to claim 1, comprising the steps of: a) providing a genetically altered non-human mammal (e.g., pig, claim 8) lacking one or both of (i) a gene encoding a functional cytidine-5'-monophosphate N-acetyl neuraminic acid hydrolase (CMAH) and (ii) a gene encoding a functional α-(1,3)-galactosyltransferase; b) immunizing the genetically altered non-human mammal against human cells; and then c) collecting antibodies contained in a body fluid (e.g., blood plasma or serum, claim 7) of the genetically altered non-human mammal. This teaching does not disclose an immunizing composition et al. (2006) disclose the preparation of highly immunogenic virus-like particles comprising the EBOV core and Env. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to utilize the viral immunogens of Compans et al. (2006) in the method of Soulillou et al. (2021) to produce anti-EBOV polyclonal antibodies with reduced immunogenicity.
     
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 11,084,871 B2 (Soulillou et al., published 10 August 2021, and claiming priority to EP13305507, filed 18 April 2013) in view of Compans et al. (U.S. Pub. No. 2006/0216702 A1, published 27 April 2006). The claims of the instant application are directed toward a method for the production of polyclonal antibodies using a genetically altered pig, wherein said pig is a double knock-out wherein the genes encoding cytidine-5’-monophosphate N-acetyl neuraminic acid hydrolase and α-(1,3)-galactosyltransferase are deficient. The animal is immunized with a bacterial or viral immunogen and the resultant antibodies isolated and purified. The claims of the ‘871 patent recite most et al. (2006) disclose the preparation of highly immunogenic virus-like particles comprising the EBOV core and Env. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the viral immunogens of Compans et al. (2006) in the method of Soulillou et al. (2021) to produce anti-EBOV polyclonal antibodies with reduced immunogenicity.
 
	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648

26 March 2022